DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Koenck on March 9, 2021.
The application has been amended as follows: Please amend claims 17 and 18 as follows:

Claim 17. A non-transitory computer-readable storage medium having stored thereon a computer program, wherein the program, when executed by a processor, performs the steps of the method according claim 1.  

Claim 18. A non-transitory computer-readable storage medium having stored thereon a computer program, wherein the program, when executed by the processor, performs the steps of the method according to claim 10.
Allowable Subject Matter
Claims 1-12, 14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A display method, comprising: acquiring an image frame to be displayed and a corresponding binary code stream; adjusting a grayscale value of a corresponding pixel point in the image frame to be displayed based on a grayscale adjustment information set corresponding to each code element in the binary code stream, to obtain a first image frame and a second image frame that are different from the image frame to be displayed; and displaying the first image frame and the second image frame.” (As claimed, emphasis added)
As to Claim 10, the prior art of record fails to teach or suggest, either alone or in combination, “A visible light communication transmission method, comprising: acquiring two image frames from a video stream, wherein corresponding pixel points in the two image frames are identical except for grayscale values of the corresponding pixel points; acquiring a grayscale amplitude image from the two image frames; acquiring a binary code stream according to the grayscale amplitude image, based on a corresponding relationship between grayscale amplitudes and code elements; determining content needed to be rendered based on the binary code stream; and outputting the content needed to be rendered.” (As claimed, emphasis added)
As to Claim 14, the prior art of record fails to teach or suggest, either alone or in combination, “A display device, comprising: a display; a memory storing computer program codes; and a processor configured to execute the computer program codes to: adjust a grayscale value of a corresponding pixel point in the image frame to be displayed based on a grayscale adjustment information set corresponding to each code element in the binary code stream, to obtain a first image frame and a second image frame that are different from the image frame to be displayed; and control the display to display the first image frame and the second image frame.” (As claimed, emphasis added)
Guan et al. (USPGPUB 2018/0253962) is the closest prior art. Guan teaches a data transmitting method, a data receiving method and related devices, and a system (See Figs. 1-7, Abstract and paragraphs 35-85. The data transmitting device comprises a display screen, a first determination module, which is used to determine one or more transmitting regions of the display screen, and a transmitting module, configured to transmit, by controlling a display of the one or more transmitting regions, target data in a format of a machine language (binary format) via optical signals. Guan, however, fails to teach the allowable subject matter of claims 1, 10 and 14, cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guan et al.			U.S. Patent 10,217,353
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.